DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 08/01/2022.  Claims 1-3, 5-21 are pending. Claim 4 have been cancelled.  Claims 1, 6-8, and 16 have been amended. Entry of this amendment is accepted and made of record.

Response to Arguments
Applicant’s arguments, see last paragraph of page 10 through second paragraph of page 11 of the remarks, filed 08/01/2022, with respect to claims 1-21 have been fully considered and are persuasive.  The rejections under 35 USC 101 of claims 1-21 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1 is allowed because the closest prior art of record Sarrazin et al., either in singularly or in combination fails to anticipate or render obvious the limitations calculating a ratio of the intensities of the CP 100 peak for quartz to the CP 101 peak for quartz; and identifying a depositional environment for the sample from the ratio, wherein a correlation between the depositional environment and the ratio is determined by petrographic analysis, in combination with the limitations set forth by the claim.
Independent claim 16, is allowed because the closest prior art of record Sarrazin et al. either in singularly or in combination fails to anticipate or render obvious the limitations of calculating a ratio of the intensities for the CP 100 peak for quartz and the CP 101 peak for quartz; comparing the ratio to a correlation between ratios and depositional environments; identifying the depositional environment for the sample; and determining the placement of the wellbore in the reservoir based, at least in part, on the depositional environment, in combination with the limitations set forth by the claim.
Dependent claims 2-3, 5-15 and 17-21 are allowed for the reasons discussed above with respect to their respective independent claims 1 and 16 from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864